Citation Nr: 0813980	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel



INTRODUCTION

The veteran had active service from January 1945 to May 1946 
and from September 1950 to March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VA Regional Office (RO) in Los Angeles, California which 
denied entitlement to service connection for cause of death, 
and entitlement to Dependency and Indemnity Compensation 
(DIC).  Subsequent to a timely Notice of Disagreement, the RO 
issued a Statement of the Case (SOC) which affirmed the 
denial of service connection for cause of death, entitlement 
to DIC pursuant to the provisions of 38 U.S.C.A. § 1318, and 
service connection for accrued benefits.  

Appellate review of this matter was first conducted by the 
Board in October 2004.  At that time the Board remanded the 
matter for additional development.  A Supplemental Statement 
of the Case was issued in September 2005 which affirmed the 
denial of benefits.  In November 2006 the Board reviewed this 
matter again and affirmed the denial of service connection 
for cause of death, as well as the denial of entitlement to 
DIC pursuant to the provisions of 38 U.S.C.A. § 1318.  
However, as to the entitlement to accrued benefits, the Board 
remanded for additional development.  Specifically, the Board 
requested additional notice be issued to the appellant, and 
that the RO obtain the veteran's Social Security 
Administration (SSA) records.  

A review of the file indicates that the RO issued requests to 
SSA for records in January, May, and December 2007.  On all 
three occasions the SSA responded that they were unable to 
locate records pertaining to the veteran.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.  


REMAND

As noted above, the veteran died in December 2001.  The 
governing law applicable in cases where the veteran died 
prior to December 16, 2003 provides that, upon the death of a 
veteran, periodic monetary benefits to which he was entitled 
to, on the basis of evidence in the file at the date of death 
(accrued benefits), and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to a living person, including the veteran's spouse.  
38 U.S.C.A. § 5121(a) (West 2002).  The phrase "not to exceed 
two years" has been interpreted by the Federal Circuit as not 
limiting survivors of veterans to recovery only of those 
benefits that accrued in the two years immediately preceding 
a veteran's death.  Rather, § 5121(a) (as in effect prior to 
December 16, 2003) limits the total accrued benefit payments 
that a survivor may receive to those accrued benefits due and 
unpaid for up to a two-year period.  Terry v. Principi, 367 
F.3d 1291 (Fed. Cir. 2004).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300. 

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2006).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) 
(2007); see also, 38 C.F.R. §§ 20.1103, 20.1104 (2007). 

In the case at hand, the veteran initiated a claim for an 
increased rating in May 2001.  The RO issued a rating 
decision in November 2001 denying the claim; the veteran died 
a month later in December 2001.  The veteran's spouse filed a 
claim for accrued benefits in January 2002.  The question 
then becomes whether at the time of the veteran's death, the 
veteran's claim was "pending" or had been "finally 
adjudicated."

The United States Court of Appeals for Veterans' Claims 
(Court) has rendered a decision on this point.  In the case 
of Taylor v. Nicholson, 21 Vet. App. 126 (2007), the Court 
noted that the veteran had died before filing a Notice of 
Disagreement, and held that the claim did not become "fully 
adjudicated" until one year after the RO's decision.  
Because the veteran's spouse in Taylor had filed a claim for 
accrued benefits within that time period, the Court held that 
she had applied for benefits while the veteran's claim was 
still "pending" and not "fully adjudicated."  

Based upon a review of the above, the Board concludes that 
the evidence in this matter supports a finding that the 
veteran had claims pending at the time of his death.  
Specifically, the veteran's claims for evaluation of chronic 
lumbosacral strain with degenerative disease, currently 
evaluated as 40 percent disabling, entitlement to individual 
unemployability, and entitlement to special monthly 
compensation based upon the need for regular aid and 
attendance or being housebound, were still "pending" and 
not "fully adjudicated" at the time of the veteran's death. 

Accordingly, this matter is REMANDED for the following 
actions.  

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.  The RO should undertake consideration 
of the claim for accrued benefits as 
required by case law.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals





